465 S.W.2d 162 (1971)
William D. EVERETTE, Appellant,
v.
The STATE of Texas, Appellee.
No. 43605.
Court of Criminal Appeals of Texas.
April 7, 1971.
Thomas L. Douvry, of law offices of Neugent, Lilienstern, Mabry & Douvry, Texas City, for appellant.
Jules Damiami, Jr., Dist. Atty., M. Bruce Fort, Asst. Dist. Atty., Galveston, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
The offense is sodomy; the punishment, two (2) years.
Appellant's sole contention on appeal is that the statute under which he was indicted and convicted, Art. 524, Vernon's Ann. P.C. is "unconstitutional and void on its face in that it violates, through its overly broad provisions, the right of privacy and fundamental personal liberties protected under the First Amendment to the United States Constitution." In support of his contention, appellant relies on the case of Buchanan v. Batchelor, 308 F.Supp. 729, in which the United states District Court for the Northern District of Texas, Dallas Division, held that the statute was unconstitutionally overbroad. We note that the United States Supreme Court vacated this declaratory judgment and injunction in *163 Wade v. Buchanan, 401 U.S. ___, 91 S.Ct. 1221, 28 L.Ed.2d 526.
This Court considered appellant's contention in Pruett v. State, 463 S.W.2d 191, and upheld the constitutionality of Art. 524, supra, after considering the Buchanan case.
Finding no reversible error, the judgment is affirmed.